Filed 1/22/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 4







State of North Dakota, 		Plaintiff and Appellee



v.



David Ryan Tucker, 		Defendant and Appellant







No. 20170278







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Donald Hager, Judge.



AFFIRMED.



Per Curiam.



Andrew C. Eyre (on brief), Assistant State’s Attorney, and Jenna Bergman (on brief), third-year law student, under the Rule on Limited Practice of Law by Law Students, Grand Forks, ND, for plaintiff and appellee.



Kiara C. Kraus-Parr (argued), Grand Forks, ND, for defendant and appellant.

State v. Tucker

No. 20170278



Per Curiam.

[¶1]	David Tucker appeals a criminal judgment entered after a bench trial finding him guilty of robbery, a class B felony.  On appeal, Tucker argues the evidence was insufficient to support the verdict.  We summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers